DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. [CN 108226953 A] in view of Holz [US 2015/0253428 A1].

Regarding claims 1, 9, 12, 16 and 17, Zhao et al. discloses a system (Fig. 1) / method for detecting specular surfaces and activating figure (paragraphs [0010]), the system comprising: 
an area (16) configured to facilitate guest activities (paragraph [0004] teaches area of suspicious personnel activities);
an image sensor (7) configured to capture image data from an area (16); 
a first light emitter (1) configured to emit a first light (14) into the area (16) from a first position (as shown in Fig. 1); 
a second light emitter (2) configured to emit a second light (15) into the area (16) from a second position (as shown in Fig. 1); 
control circuitry (11) configured to: 
acquire first image data from the image sensor (7) while the first light emitter (1) is active and the second light emitter (2) is inactive (paragraph [0032]); 
acquire second image data from the image sensor (7) while the second light emitter (2) is active and the first light emitter (1) is inactive (paragraph [0032]); and 
process the first image data with the second image data to identify non-overlapping image data between the first image data and the second image data as a specular surface, determine that the non-overlapping image data corresponds to a specular surface based on a comparison with a pre-determined threshold; and control an effect based on a location of the specular surface (paragraph [0032]).

Zhao et al. does not explicitly teach an image sensor configured to capture image data from the area, such that the image data includes at least one indication of a guest holding or wearing an object comprising a specular surface.
However, Holz discloses a method for determining a position and/or depth of an object or features of an object surface in a space wherein the specular reflection of the illuminating emission is detected such that the object is a person's hand, whose position, orientation, and articulation are tracked (paragraphs [0024], [0139], [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide indication of a guest holding or wearing an object comprising a specular surface, as taught by Holtz, in the system of Zhao et al. because such a modification provides information about objects present and events and/or actions (such as user gestures, signals, or other motions conveying commands and information to the device) occurring in a monitored region of interest (paragraph [0026] of Holtz).

Regarding claim 2, Holz discloses comprising a third light emitter configured to provide a base level of light in the area (paragraphs [0005], [0069]).

Regarding claims 3 and 4, Zhao et al. in view of Holz discloses wherein the image sensor comprises a camera configured to capture infrared light, and wherein the first light and the second light are infrared lights, wherein the control circuitry is configured to alternately actuate the first light emitter and the second light emitter, in sync with a frame rate of the camera (paragraph [0032] of Zhao et al. and paragraph [0012] of Holz).

Regarding claims 5, 6, 14 and 21, Zhao et al. in view of Holz discloses wherein the control circuitry is configured to process the first image data with the second image data by subtracting color values between the first image data and the second image data to identify the non-overlapping image data, wherein subtracting color values comprises negating values within a threshold range of each other on a pixel by pixel basis, wherein the first image data and the second image data each comprise at least one group of pixels, wherein each of the at least one group of pixels has a color value corresponding to an average of color values of pixels therein, and wherein processing the first image data with the second image data to identify the non-overlapping image data comprises subtracting color values between the first image data and the second image data to identify the non-overlapping image data (paragraph [0041]-[0042] of Zhao et al. and paragraph [0012] of Holz).

Regarding claims 7 and 20, Zhao et al. discloses wherein the control circuitry comprises a processor and a memory storing instructions that, when processed by the processor, facilitate controlling or communicating with the image sensor (as shown in Fig. 1).

Regarding claims 8, 15 and 22, Zhao et al. discloses wherein the control circuitry is configured to identify a location of the non-overlapping image data within the area (paragraphs [0010]-[0023], [0032]).

Regarding claims 10, 11 and 18 Holz discloses wherein the control circuitry is configured to activate an animated figure to gesture toward the location, wherein the control circuitry comprises a first control circuit integrated with the image sensor and a second control circuit integrated with the animated figure (paragraphs [0024], [0139], [0147]).

Response to Arguments

Applicant’s arguments with respect to claims 1-12, 14-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882